Citation Nr: 1235758	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a disorder manifested by inflammation of the left Achilles tendon. 

2. Entitlement to service connection for a disorder manifested by inflammation of the right Achilles tendon. 

3. Entitlement to service connection for residuals of a motor vehicle accident, to include of the head, arms, and face. 

4. Entitlement to service connection for coronary artery disease, status post myocardial infarction. 

5. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2010, the Veteran testified at the RO, via videoconference, before an Acting Veterans Law Judge.  In June 2010, the Board remanded this matter to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development. 

On review of the Veteran's Virtual VA efolder, it appears that in May 2012, the RO issued a decision denying service connection for interstitial lung disease, tinnitus, diabetic retinopathy, posttraumatic stress disorder, right eye condition, skin rashes, peripheral neuropathy of the left lower extremity; and denying entitlement to special monthly compensation.  The Veteran apparently expressed disagreement with the RO's decision, as in a letter dated July 20, 2012, the RO acknowledged receipt of the Veteran's written disagreement with the May 2012 decision, and indicated that the RO would try to resolve the Veteran's disagreement through the post-decision review process.  The RO further advised that if it could not grant the Veteran's appeals through either the Decision Review Officer or traditional process, a Statement of the Case (SOC) would be prepared and sent to the Veteran.  It appears that a SOC had not yet been issued to the Veteran at the time of his recent death on September [redacted], 2012.  In light of these facts, and that there is not, to date, a request for substitution under 38 U.S.C.A. § 5121A of record, the Board need not remand these additional issues for issuance of an SOC.  Cf. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 


FINDING OF FACT

In September 2012, the Board received notice from the Social Security Administration that the Veteran died September [redacted], 2012. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims for service connection for a disorder manifested by inflammation of the left Achilles tendon; a disorder manifested by inflammation of the right Achilles tendon; residuals of a motor vehicle accident, to include of the head, arms, and face; coronary artery disease, status post myocardial infarction; and diabetes mellitus, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


